s i0 department of the treasury internal_revenue_service p o box irs cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service irs p o box cincinnati oh legend b date c date d state e location f organization g name q dollars amount r dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issue e do you meet the operational_test under sec_501 of the code no for the reasons stated below facts you submitted form 1023-ez streamline application_for recognition of exemption under sec_501 of the internal_revenue_code on b you attest that you were incorporated on c in the state of d you attest that you have the necessary organizing document that your organizing document limits your purposes to one or more exempt purposes within the meaning of sec_501 that your organizing document does not expressly empower you to engage in activities other than an insubstantial part that are not in furtherance of one or more exempt purposes and that your organizing document contains the dissolution provision required under sec_501 you attest that you are organized and operated exclusively to further charitable purposes you attest that you have not conducted and will not conduct prohibited activities under sec_501 specifically you attest you will e e refrain from supporting or opposing candidates in political campaigns in any way ensure that your net_earnings do not inure in whole or in part to the benefit of private shareholders or individuals e e e not further non-exempt purposes such as purposes that benefit private interests more than insubstantially not be organized or operated for the primary purpose of conducting a trade_or_business that is not related to your exempt_purpose s not devote more than an insubstantial part of your activities attempting to influence legislation or if you made a sec_501 election not normally make expenditures in excess of expenditure limitations outlined in sec_501 not provide commercial-type_insurance as a substantial part of your activities during review of your form 1023-ez detailed information was requested supplemental to the above attestations this information shows that you are a membership_organization in e whose primary activity is collecting membership fees to provide financial assistance to help pay for funeral_expenses of members or their families when a member or one of their family members dies you help cover the costs of the funeral to ease the financial burden of your members the membership fee for families is one single payment of q dollars while the membership fee for single members is one single payment of r dollars your members conduct your activities and your members elect your board_of directors who are volunteers you conduct a general assembly once every year but your activities will depend on the number of deaths you also indicated you were formed to help your members law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net earings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it revrul_67_367 1967_2_cb_188 describes an organization whose sole activity was the operation of a scholarship plan for making payments to pre-selected specifically named individuals the organization established a plan whereby it entered into agreements with subscribers the subscribers deposited a certain amount of money with a designated bank the subscriber also named a specific child to be the recipient of the scholarship money the recipient received the scholarship around the time he or she were to begin college the organization did not qualify for exemption under sec_501 of the code because it was serving the private interests of its subscribers rather than serve public charitable and educational interests letter rev catalog number 47630w revrul_69_175 1969_1_cb_149 describes an organization which was formed by parents of pupils attending a private school the organization provided bus transportation to and from the school for those children whose parents belong to the organization the organization did not qualify for exemption under sec_501 of the code because it served a private rather than public interest in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes the petitioner's activities were largely animated by non-exempt purposes directed fundamentally to ends other than that of education in 76_tc_380 it was held that if an activity serves a substantial nonexempt purpose the organization does not qualify for exemption even if the activity also furthers an exempt_purpose in 82_tc_215 the administrative record did not demonstrate that the organization would operate exclusively in furtherance of an exempt_purpose therefore denial of the organization’s request for tax-exempt status was reasonable application of law sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section you conduct an activity that provides direct benefits to members and their family members that is more than insubstantial in nature for this reason you are not operating exclusively for exempt purposes as described in sec_1_501_c_3_-1 you are similar to the organization described in revrul_67_367 like that organization your activities serve to benefit your members and their families rather than benefit the public you are providing financial assistance to help pay for funeral_expenses of members or their families for instance when a member or one of their family members dies you help cover the costs of the funeral there is no charitable intent to the payments or qualification or review to determine need because the payments are automatic the payment of these types of benefits to pre-selected specifically named individuals serves a private interest rather than a public interest sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest the group of parents in revrul_69_175 provided a cooperative service for themselves and thus served their own private interests like that organization you were formed to provide benefits to your members in your case you are primarily providing financial assistance for the funeral_expenses of members and their families the payments serve a private rather than a public interest sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest protest position you indicated collecting money from members and distributing such funds to members at the time of death is one of multiple activities and you wrote this was singled out letter rev catalog number 47630w you then provided the following details on why you were established e e e the communities you assist have been scattered and broken up into individual families with no place to go at times of crises there is a need to handle and guide children so that they become successful in education you will teach the young ones about their roots history language and culture so they do not forget you will bring up the young in a religious spirit and assist them to learn religious aspects and learn to worship you work with refuges from two different communities and are cognizant of the fact that almost all members of these two communities live on a hand to mouth income you provide essential financial and social support to members of these two different communities you assist in transporting the bodies of the deceased to their country of origin for the proper burial process which is very important to those communities you help you also wrote that your name is translated into f and that you were formed based on what is known as g in your culture this concept is all inclusive and does not discriminate based on economic status religion gender age and or political affiliation furthermore you indicated that you conduct activities that pervade all aspects of assistance during the times of both happiness and sorrow you further stated that it takes a village to raise a child you also indicated that in order to assist families in financial crisis you raise money from members and helping the needy families you wrote makes you a charitable_organization finally you stated that because your activities also include educational religious cultural as well as guard the youth from juvenile delinquency and help the elderly you deserve tax exempt status our response to your protest position you failed to provide any additional information from which it can be concluded that your activities exclusively further or advance a purpose described in sec_501 of the code although you may have some charitable activities like the organization described in better business bureau a substantial portion of your activities is providing financial assistance to your members you are like the organization in schoger foundation v commissioner because your activity of providing financial assistance to members serves a substantial non-exempt purpose even though some of your activities may accomplish exempt purposes similar to the organization in la verdad v commissioner the facts you provided do not demonstrate that you will operate exclusively in furtherance of an exempt_purpose therefore denial of your request for tax-exempt status is reasonable conclusion based on the above facts and analysis you do not qualify for exemption under sec_501 of the code you do not satisfy the operational_test requirement to be recognized as exempt under sec_501 of the code and are not as described in sec_501 of the code and sec_1_501_c_3_-1 you further the interests of your members which serves private interests and are operating for substantial non- exempt purposes therefore you do not qualify for exemption under sec_501 of the code if you don’t agree letter rev catalog number 47630w you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47630w u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh - you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter this letter supersedes our letter dated date sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
